Judgment, Supreme Court, New York County (Herbert Adlerberg, J.), rendered May 9, 1995, convicting defendant, upon his plea of guilty, of attempted robbery in the first degree, and sentencing him, as a second felony offender, to a term of 5 to 10 years, unanimously affirmed.
Defendant’s claim of ineffective assistance of counsel has not been amplified by a GPL 440.10 motion, which might further develop the record. On the existing record, we find that defendant received effective assistance of counsel (see, People v Ford, 86 NY2d 397, 404). Concur — Sullivan, J. P., Nardelli, Rubin, Tom and Mazzarelli, JJ.